Citation Nr: 1754708	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-24 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1953 to September 1957.  He died in October 2011.  The Appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.  

These issues came before the Board in March 2016, but were remanded for further development.  


FINDINGS OF FACT

1.  The Veteran died in October 2011; the certificate of death provides that the immediate cause of death was hypertensive and arteriosclerotic cardiovascular disease.  

2.  The Appellant is the Veteran's surviving spouse.

3.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.

4.  The Veteran's service-connected disability did not contribute substantially or materially to cause death, and did not aid or lend assistance to the production of death.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).  

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records were obtained, to the extent available.

Additionally, in a September 2011 VA treatment record, it was noted that the Veteran received benefits by the Social Security Administration (SSA).  See 02/15/2012 CAPRI.  VA has not obtained SSA records in this instance because the evidence of record has not indicated that such records are even potentially relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  There is no evidence indicating that the Veteran's SSA records would provide a nexus between his active service and either his immediate cause of death, or any of the conditions that contributed to his death.  Accordingly, the Board finds that it is not necessary to conduct additional development to obtain any outstanding SSA records.  

In a letter submitted in July 2014, the Appellant's attorney argued that it was not considered whether the Veteran's service-connected schizophrenia contributed to the Veteran's death.  In March 2016, the Board remanded the case in order for a medical opinion to be provided on whether the Veteran's schizophrenia was related to his death.  A VA medical opinion was provided in December 2016, addressing this contention.  Thus, Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  Additionally, the December 2016 VA medical opinion is adequate because it takes into account the Veteran's full medical history, addresses conflicting evidence, and is supported by a sufficient rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, absent any indication that the Veteran had symptoms, diagnoses, injury or an event in service to which his cause of death, due to hypertensive and arteriosclerotic cardiovascular disease, may be related, and absent any evidence which tends to relate such disability to service, the Boards finds that a medical opinion is not necessary on whether the Veteran's cause of death was incurred in or caused by his service.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

A.  Service Connection for Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (2012); 38 C.F.R. § 3.5 (2017).  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) (2017).

A principal cause of death is one which, singly or jointly with some other condition, was immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is one which contributed substantially or materially to cause of death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause of death, that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death is based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

As a general matter, establishing service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after January 1, 1947, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. § 1101, 1112 (2012); 38 C.F.R. § 3.307, 3.309 (2017)

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b)( 2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Appellant seeks service connection for cause of the Veteran's death.  Specifically, the Appellant contends that the Veteran's cardiac-related death was related to his service-connected schizophrenia.  See July 2014 VA Memo.  

According to the Veteran's death certificate, the Veteran died on October [REDACTED], 2011.  The immediate cause of the Veteran's death was hypertensive and arteriosclerotic cardiovascular disease.  No other causes or contributing conditions were listed that led to the Veteran's death.  

Service treatment records show that the Veteran suffered from schizophrenia, but were silent as to any heart conditions.  On the Veteran's March 1953 Report of Medical Examination (enlistment), the physician evaluated the Veteran's heart to be normal; however, the physician noted that the Veteran had schizophrenic reaction.  In a July 1957 Report of Medical Examination, the Veteran's heart was clinically evaluated as normal; however, the Veteran was noted by the physician to have schizophrenic reaction.  In August 1957, the Veteran was admitted to a VA hospital for treatment for schizophrenia.  At that time, the Veteran's heart was medically evaluated to be normal.  

Postservice treatment records show that the Veteran continued to have psychiatric problems, but were mostly silent for any heart-related conditions until around 2005 or 2006.  The Veteran's heart was evaluated as normal during a February 1965 VA examination.  A January 1985 radiographic report of the Veteran's chest showed that the cardiovascular structures were within normal limits.  In a June 1996 hospital summary, the Veteran was diagnosed with bipolar disorder and hypertension; however, there was no mention of any cardiovascular problems.  A May 2005 echocardiogram (EKG) revealed that the Veteran had marked sinus bradycardia with first degree AV block, right bundle-branch block, left anterior fascicular block, and abnormal ECG of concern.  A September 2005 private hospital report revealed that the Veteran was found to have third degree heart blockage.  The Veteran was diagnosed bradycardia, which was stated to have been most likely secondary to acute renal failure.  

In this case, the evidence does not show, nor does the Appellant allege, that the Veteran first manifested hypertensive and arteriosclerotic cardiovascular disease during service, that such disorder was related to service on a direct basis, or that a cardiovascular disease manifested within one year of his service discharge.  It was not until around 2005 or 2006 that the Veteran began having heart problems, which was over four decades after service.  The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic disability in service and that he experienced symptomatology thereafter.  Therefore, as previously explained, the Board does not find it necessary to obtain an opinion on whether a nexus exists between any incident in service and the Veteran's cause of death, which was due to hypertensive and arteriosclerotic cardiovascular disease.  
Rather, it is the Appellant's main contention that the Veteran's service-connected schizophrenia contributed to the Veteran's death.  Upon a review of the evidence, the Board finds that the Veteran's cause of death was not related to his service-connected schizophrenia.  As previously mentioned above, the Veteran's death certificate did not list schizophrenia as cause of death.  Additionally, at the time that the Veteran began to have problems with schizophrenia he did not have heart problems.  He only began having heart problems around 2005 or 2006.  

In July 2014, the Appellant submitted an article about the link between schizophrenia and heart disease.  The probative value of the article is diminished by the fact that its findings and opinions were not based on the Veteran's specific history and findings.  Of more probative value is the medical opinion of the December 2016 VA examiner, who reviewed the internet article submitted by the Appellant and determined that the Veteran's schizophrenia was not related to the Veteran's cause of death.  

In December 2016, a VA medical opinion was provided.  After reviewing the conflicting medical evidence, the VA examiner opined that it was less likely than not that the Veteran's service-connected schizophrenia contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the produce of death -that there was a causal connection.  The VA examiner noted with regard to the potential nexus between mental illness and death, there was already a medical opinion on record (death certificate) which did not opine to schizophrenia as having a casual or substantial relationship to death.  Further, the records were not consistent with the claimed nexus, and the medical research, including the article as submitted, did not establish a causal relationship in general and did not speak to this particular case.  

The VA examiner further explained that the article submitted, consistent with the general research, highlighted a correlational relationship between schizophrenia and heart disease.  The VA examiner explained that correlational data is research which establishes a non-causal connection ('link') between tow conditions or events.  A causal relationship is a direct one-to-one relationship.  The event does not occur without a cause.  Correlational research highlights group probabilities and results in multiple and potentially dozens of risk factors associated with a condition.  The article did not indicate that schizophrenia was found to cause heart disease in a one-to-one manner.  This was consistent with the general literature regarding medical and mental health issues.  

Further, even in the presence of medical research proposing or establishing a causal relationship between two conditions or events, that did not mean the causal relationship was present in any given case.  To establish this, there would still have to be medical or mental health documentation offering an opinion consistent with the research, and this was not present in this case.

As already indicated, a medical opinion can be found on the death certificate.  It was noted that schizophrenia was not listed as a condition substantially contributing to death or as the immediate cause of death.  

The VA examiner also pointed out that the June 2, 2005 Mental Health Compensation and Pension Examination did not provide any evidence for a nexus between schizophrenia and heart disease.  It did not list gross impairment in the most basic capacities to benefit from medical care for any condition such that one would opine that schizophrenia grossly aggravated heart issues beyond their natural progression.  The examiner did not cite any evidence form medical or mental health staff that the Veteran's heart issues were either caused by or grossly and irreversibly worsened by schizophrenia in such a manner that death was expedited.  

A review of the medical and mental health records reflected this absence of evidence.  In cases in which a nexus between a mental illness and a natural medical death are present, there are often consistent and urgent referrals from medical to mental health to treat the mental health conditions which caused or grossly aggravated a medical condition toward an expedited death.  The impact of mental health upon medical, given the life or death nature, is strongly foregrounded across both medical and mental health documents.  Such evidence was not present in this case.

It was further noted that the December 2016 VA examiner was a licensed psychologist and had offered medical opinions in over 100 mental health Disability Indemnity Compensation claims.  

The Board concludes that this medical opinion is highly probative in value and weighs greatly against the Appellant's claim.  The VA examiner fully reviewed the Veteran's medical record and into account conflicting evidence.  The VA examiner specifically took into account the internet article submitted by the Appellant.  The VA examiner concluded that the article was based on general medical research and did not apply to the this case.  The VA examiner's conclusion that the Veteran's cause of death was not related to his schizophrenia was fully supported by sufficient rationale.  Therefore, the Board finds this to weigh heavily against the Appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Significantly, there are no other medical nexus opinions favoring the Appellant's claim.  

Therefore, the most probative evidence of record shows that the service-connected schizophrenia did not cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic to the Appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


B.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b) (2012); 38 C.F.R. § 3.22(a) (2017).

Claims for DIC benefits under 38 U.S.C. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 3.22, as amended in 2000, may be applied to claims for DIC benefits filed by survivors before the amendment took effect).

At the time of the Veteran's death in October 2011, the Veteran's only service-connected disability was schizophrenia, rated as totally disabled from April 19, 2005.  The Veteran was not rated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death.  He died more than 5 years after his separation from service.  The record does not establish that he was a prisoner of war. In essence, the facts of this case are not in dispute, and the law is dispositive. Here, none of the criteria for entitlement to DIC under 38 U.S.C. § 1318 have been met.  Accordingly, the claim will be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426  (1994).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


